Citation Nr: 9901687	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-32 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1968.  

In September 1969, the RO denied the veterans original claim 
of service connection for a nervous condition.  The veteran 
was notified of this determination, but did not file a timely 
appeal.  Subsequent to this decision, the veteran filed 
several requests to reopen the claim of service connection 
for a nervous condition; each time, the RO denied these 
requests.  

On two prior occasions, the veteran appealed the decisions to 
the Board of Veterans Appeals (Board).  In December 1983, 
the Board found that the veteran did not have a chronic 
acquired psychiatric disorder which was incurred in or 
aggravated by service and that a psychosis which could be 
presumed to have been incurred in service.  

In July 1987, the Board determined that a new factual basis 
warranting entitlement to service connection for an acquired 
psychiatric disorder had not been shown.  

This matter is currently before the Board on appeal of a 
September 1997 rating decision of the RO which determined 
that no new and material evidence had been submitted to 
reopen the veterans claim.  

In a rating decision of January 1997, the RO also denied the 
veterans claim of service connection for post-traumatic 
stress disorder.  However, in a March 1998 statement, the 
veteran indicated that he was withdrawing this matter from 
his appeal.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veterans appeal has been obtained.  

2.  New evidence, which bears directly and substantially on 
the veterans claim of service connection for an acquired 
psychiatric disorder and is so significant that it must be 
considered in order to fairly decide the merits of the 
veterans claim, has not been presented since the final Board 
decision of July 1987.  



CONCLUSION OF LAW

New and material evidence has not been submitted for the 
purpose of reopening the veterans claim of service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence of record in September 1969 included the 
veterans service medical records, which showed that the 
veteran had been treated during service for chest pain 
brought on by nervousness, which was initially diagnosed as 
being acute anxiety, and that he was ultimately discharged as 
being unsuitable for service based on a diagnosis of passive 
aggressive personality, characterized as existing prior to 
service.  

The evidence before the Board in December 1983 included a 
record of VA hospitalization from January to May 1978, during 
which the veteran was diagnosed as having schizophrenia, 
chronic, undifferentiated type; a transcript of hearing 
testimony taken in May 1982, during which the veteran related 
what he felt to be the cause of his claimed nervous 
condition, namely, that he had been promised by the recruiter 
an opportunity to join the Seabees which was later denied; VA 
outpatient treatment reports describing treatment for 
psychiatric conditions including depression and 
schizoaffective disorder; private medical evidence including 
a statement from the veterans treating physician that he had 
not had a passive aggressive personality prior to his entry 
into service; and reports from VA examinations conducted in 
December 1979 and January 1982.  

The evidence before the Board in July 1987 included VA 
outpatient treatment reports and private medical evidence 
documenting treatment for psychiatric conditions; several lay 
statements describing the veterans behavior and personality 
before and after service; and a transcript of hearing 
testimony taken in October 1986 during which the veteran 
essentially reiterated his original assertions regarding the 
cause of his psychiatric disorder.  

The evidence of record prior to the most recent final 
adjudication of the issue included additional VA outpatient 
treatment and hospitalization reports, as well as private 
medical evidence, documenting recent treatment for various 
psychiatric conditions such as bipolar disorder, 
schizoaffective disorder, PTSD and depression.  The new 
evidence also included a statement from the veteran 
attributing the cause of his psychiatric condition to an 
incident when he was on leave during service.  He stated 
that, while on Christmas leave, he had attended a friends 
funeral and someone had loaded him up with LSD, which 
caused him to deteriorate psychologically.  

Other recently submitted evidence includes VA outpatient and 
hospitalization reports documenting treatment for various 
psychiatric conditions including bipolar disorder and 
depression, as well as several excisions of pilonidal cysts.  
The veteran also testified at a hearing at the RO in March 
1998 and described in greater detail the incident which he 
claimed had been the precipitating cause of his psychiatric 
problems.  He testified that the brother of a friend, who had 
been killed in Vietnam, had spiked his drink with what 
was assumed to be LSD, causing him to suffer permanent brain 
damage.  

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).  

As noted hereinabove, the RO had previously denied the 
veterans claim of service connection for a nervous condition 
in September 1969.  A timely appeal was not filed.  The Board 
subsequently reviewed the veterans claim on the merits in 
December 1983 and then determined that no new and material 
evidence had been submitted to reopen the veterans claim in 
July 1987.  

Those decisions are final, and his claim may not be reopened 
and reviewed on a de novo basis unless new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1105 (1998).  

The Court of Veterans Appeals (Court) has held that the Board 
must perform a two-step analysis when the veteran seeks to 
reopen a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, No. 98-7017 (Fed.Cir. September 16, 
1998).  This regulation emphasizes the importance of ensuring 
that the evidentiary record is complete before a ratings 
decision is made.  See Hodge, supra.  

Furthermore, in order to reopen a previously and finally 
disallowed claim (decided by the Board or RO) there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans, 9 Vet. App. 273, 285 (1996).  Thus, in the 
present case, new and material evidence must have been 
submitted since the July 1987 Board decision in order to 
reopen the veterans claim.  It should also be pointed out 
that, in determining whether evidence is new and material, 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has also held that, in order to determine whether 
the newly submitted evidence is material, the adjudicator 
must determine whether it is probative of the disputed 
issue which is the basis for the previous final VA 
adjudication of the claim.  Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  See also Evans v. Brown, 9 Vet. App 
273, 286 (1996).  The specified basis of the July 1987 Board 
decision was that the evidence submitted was essentially 
duplicative of evidence which had previously been considered 
and did not offer any relevant evidence material to the issue 
of service incurrence or aggravation.  Thus, such new 
evidence must be presented by the veteran in order to be 
found material to reopen his claim of service connection.  

Upon review of the record, the Board finds that the 
additional evidence is cumulative in nature in that it is 
basically repetitive of information previously considered in 
connection with his claim.  While the veteran now contends 
that his current psychiatric disability is the result of an 
episode when he was drugged while on active duty, his lay 
assertions as they relate to the questions of medical 
diagnosis and causation presented in this case are not 
supported by competent evidence.  Lay assertions are not 
considered to be competent evidence as to questions of 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The VA outpatient treatment and 
hospitalization reports confirm that the veteran has an 
acquired psychiatric disability, but none of the medial 
evidence serves to establish an etiological relationship 
between the current disability and any disease or injury 
which was incurred in or aggravated by his military service.  
As such, his lay assertions cannot constitute new and 
material evidence for the purpose of reopening the veterans 
claim of service connection.  Espiritu, supra.  Thus, the 
Board finds that the additional evidence now of record is not 
so significant that it must be considered in order to fairly 
decide the merits of the veterans underlying claim of 
service connection.  Accordingly, the Board concludes that 
new and material evidence has not been submitted for the 
purpose of reopening the claim of service connection.  See 
38 C.F.R. § 3.156 (1998); Hodge, supra.  

The Board also notes that a remand, pursuant to 38 U.S.C.A. § 
5103(a) (West 1991 & Supp. 1998) (If the claimants 
application for benefits is incomplete, the VA shall notify 
the claimant of the evidence necessary to complete the 
application), is not necessary.  Graves v. Brown, 8 Vet. App. 
523 (1996).  Under the circumstances of this case, the 
veterans application is not incomplete, and the VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
plausible.  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Consequently, a remand is not appropriate under the facts of 
this case.  


ORDER

As new and material evidence to reopen the claim of service 
connection for an acquired psychiatric disorder has not been 
submitted, the appeal is denied.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
